﻿


Mr. President, I should like to begin by congratulating you on your election to the presidency of the forty-third session of the General Assembly. The Government of Iceland wishes you every success in carrying out the duties of your important and prestigious office.
The signing of the United Nations Charter was viewed by many as the first great victory of peace in the modern world. A system of international security was foreseen whereby peace would be ensured through collective action, and regional enforcement would be rendered largely superfluous. Sadly, the dream has never been realized. Instead, the onset of the cold war stimulated the growth of military alliances and a system of security through the mutual terror of nuclear armaments.
I will not say whether the Charter itself was basically at fault in being overly optimistic. That may be so, but I am certain, nevertheless, that the quest for "one world", enshrined in the Charter, has never been wholly abandoned. Moreover, one should not underestimate the significant strides mankind has recently made towards removing some of the hurdles that have stood in the way of strict observance of the United Nations Charter.
History, of course, will be the final judge. Host of us believe that we now stand at a crossroads in East-West relations. I certainly do not wish to underestimate the role of Western unity and steadfastness in bringing us to the present juncture. There is no denying, however, that credit is due to the East as well, where refreshing winds of change have resulted in a more dynamic and forthcoming approach to foreign policy. Improvements have been particularly notable in arras control and on regional issues. In arms control, we have for the first time started moving beyond mere limitations on nuclear armaments to meaningful reductions. The Treaty for the elimination of intermediate-range nuclear weapons, welcomed by my country as a milestone achievement, has inspired confidence across the whole range of arms control issues and given fresh impetus to talks aimed at cutting strategic nuclear arsenals as well as chemical and conventional weapons. No less significant is the movement we have witnessed towards the peaceful resolution of regional conflicts, many of which have been a thorn in the side of the international body politic for a good many years.
Taken as a whole, these developments have created hopes that the United Nations - no longer hobbled by cold war rivalry - might begin to achieve the results hoped for at the time of its founding.
There can be no denying that the progress we have made is due in large measure to the improved atmosphere in relations between the United States and the Soviet Union. It would be a mistake, however, to view the United Nations simply as an accessory to super-Power diplomacy. For one thing, to do so is to overlook the tremendous work done by the United Nations specialized agencies towards alleviating the causes of human conflict. By seeking to eliminate such causes, be they poverty, disease, ignorance or discrimination, the United Nations has not only rendered valuable service to peace in different areas of the world, but has also prevented regional conflicts from spilling over into cold war battlegrounds.
Moreover, one is entitled to ask where we would stand had it not been for the crucial mediating role of the United Nations in many regional conflicts. This in many ways, has been the United Nations finest hour, as has been duly recorded by the well-deserved award of the Nobel Peace Prize to the Organisation's peace-keeping forces this year. In a relatively short time the Organization has negotiated the Soviet withdrawal from Afghanistan and the cease-fire in the Iran-Iraq war. Thanks to the United Nations, an end to the war in Western Sahara may now be in sight and progress has been made towards a settlement in Cyprus. If all goes well. United Nations efforts in Angola and Namibia - whose rightful claim to independence can no longer be ignored - may bear fruit in the not-too-distant future.
For a nation like Iceland, which has no armed forces of its own, glad tidings like these are particularly welcome. But let us not forget that safeguarding the progress made will require continued dedication and good will on the part of all. Much will certainly depend on the work taking place at the Vienna follow-up meeting of the Conference on Security and Co-operation in Europe, not least in the humanitarian dimension. By honouring their commitment to fundamental human rights, including the right of men and women to participate fully in all spheres of social and economic life, Governments not only raise the level of well-being among their subjects, but also render service to people. In the current end-game in Vienna, Iceland will work for a substantive outcome, based on a balanced approach to the whole range of Issues covered in the Helsinki Final Act.
I find it a curious paradox that at a time of heightened expectations the United Nations should find itself in the throes of a major financial crisis. Iceland applauds plans by the Soviet Union and lately by the United States to pay up arrears, and appeals to other members which have not already done so, to do the same. This is particularly urgent, as it appears that increased United Nations peace-keeping activities will make greater demands on its resources. Emphasis must also continue to be placed on the process of reform and renewal within the Organization itself.
As we look ahead there are numerous major challenges that confront us.
Recent progress in bilateral arms control notwithstanding, the cost of the arms race is increasing and so are the precision and destructive power of nuclear weapons. Clearly, therefore, nuclear arms control must remain a top priority. As we pursue major reductions in strategic nuclear weaponry, care must be taken that any possible shift of military confrontation to new categories of weapons or regions be firmly resisted. In the view of the Icelandic Government, it is of the utmost importance that a treaty to cut land-based long-range missiles should lead to less military activity at sea. For this reason, Icelanders have welcomed the super-Powers' agreement in principle at the Washington summit meeting to search for ways of limiting long-range, nuclear-armed sea-launched cruise missiles.
As is well known, my country does not allow nuclear weapons on its territory and presumes that visiting naval vessels will respect its sovereignty in this regard. One need hardly belabour the point that accidents involving nuclear arms at sea could have disastrous consequences for a nation like Iceland which bases its livelihood on the living resources of the sea.
As we move towards significant reductions in nuclear arsenals, the need to correct the current imbalance in the field of conventional forces and equipment in Europe has acquired new urgency. Having participated, along with its allies in the North Atlantic Treaty Organization (NATO), in negotiations with the Warsaw Pact on a mandate for new conventional stability talks, Iceland hopes for the early adoption of a mandate to ensure that these important talks can get under way this year as envisaged.
This year's third special session on disarmament may have been disappointment in that it failed to reach a consensus on a final document. My country was nevertheless encouraged that a number of positive steps were taken. I draw attention in particular to the concrete discussions on the Treaty on the Non-Proliferation of Nuclear Weapons and the Nordic memorandum on that question, as well as to the discussions on verification issues and chemical weapons. The early conclusion of a comprehensive ban on chemical weapons must remain among our foremost objectives. Iceland is encouraged that negotiations on this issue within the Conference on Disarmament in Geneva have readied a final stage. I also welcome the opportunity here to declare ray country's full support for the proposal of President Reagan in this forum two weeks ago to convene an international conference to bolster the Geneva Protocol of 1925 outlawing the use of chemical weapons.
As we chart the course of the multilateral disarmament agenda for the decade ahead, we must build on the paper which nearly became the final document of the third special session and on the commitments we all undertook in the Final Document of the first special session in 1978.
I spoke earlier of the progress we have made on regional issues. Regrettably, there have also been exceptions. The thaw in relations between East and West he I failed to advance noticeably the peace process in the Middle East. Any peaceful solution of the Arab-Israeli conflict will depend on mutual restraint and a spirit of compromise. At a minimum, while Israel must recognize the right of the Palestinian people to determine their own future, the Arab world must cease to question the undisputed right of the State of Israel too exist. The tragic events in the occupied Israeli territories over the last year have rightly caused concern among the world community and reawakened interest in an international conference, under United Nations auspices, to discuss a comprehensive peace settlement. 
Turning to Central America, recent peace efforts have also fallen short of expectations. Iceland, like the rest of the Nordic countries, is firmly of the view that the countries in a given region should themselves be in charge of the building of peace and democracy there.
As to the situation in South-East Asia, I should like only to reiterate the continuing relevance of last year's General Assembly resolution on Kampuchea, of which ray country was a co-sponsor, and which will be resubmitted in a slightly amended form this year.
If I have dwelt too long on the political and military issues, it is only because I fear that armed conflicts may yet turn our budding optimism into pessimism and despair. At the same time, any listing of the tasks that lie ahead would remain quite incomplete if it failed to mention the challenges facing us in the related areas of environment and development.
As was rightly observed in last year's report of the Brundtland Commission, we face a vast and expanding dimension of responsibility in the sphere of ecology. Problems that are transnational in character, be they pollution, the "greenhouse" effect or the deterioration of the ozone layer, must be tackled with a global strategy, if they are not seriously to impair the quality of life on this planet.
Neglect of the environment is in turn directly related to the gloomy economic situation of many of the developing countries. In Africa, deforestation and desertification are worsening the plight of a number of States in which per capita income levels are even lower today than they were at the beginning of the decade. An enhanced development effort is urgently called for to alleviate poverty and hunger in this hemisphere. But the problem of development, as everyone knows, is not confined to the decaying environment. I want to mention in particular the crushing debt burden of the developing world, which not only stifles necessary economic growth but also places a dangerous strain on the feeble democratic foundations of a number of States. While no one should minimize the manifold and complex aspects of this problem, it is economically unsound and morally indefensible that the industrialized nations should siphon off from the developing world billions of dollars in debt repayments and interests. According to estimates of the International Monetary Fund (IMF), such net transfers from poor countries to rich currently amount to between $US 30 billion and SUS 40 billion per year.
To remedy this state of affairs in the long term, increased assistance and debt relief will only be sufficient provided they are linked to a comprehensive plan for structural change in North-South relations. Let us also be mindful that no economic system can be expected to be fully satisfactory or truly effective if it lades the genuine and full participation of all people, men and women alike. In this connection, let me subscribe to the view expressed by Iceland's Minister of Social Affairs at the Nordic Council's Equal Bights Conference in Oslo last August, calling for the establishment of a special United Nations equal rights organization.
The link between human rights and development is often close. Iceland feels strongly that the world community must keep up its pressure on the racist regime in Pretoria, whose policies of apartheid and destabilization are among the root causes of the human tragedy taking place in southern Africa.
In a year when we celebrate the fortieth anniversary of the Universal Declaration of Human Rights, we should reaffirm our obligation to doing away with human rights abuses, wherever they take place and regardless of colour or political creed. 
I referred at the outset to the Charter's sanguine vision of universal peace Sid security. The realization of that vision may still be far off in the future. Yet, with peace and freedom on the march around the globe as they have rarely been before over the last 40 years, confidence is reviving in the efficiency of this world Organization.
But while some of the critics of the United Nations may have been disarmed, there is need to warn against unrealistic expectations. For one thing, merely to safeguard what has been accomplished will require redoubled effort. In this sense, it would be true to say that we must run simply to stay in place.
In conclusion, may I express the hope that this year's Assembly will result in the strengthening of our commitments to the purposes of the Charter. In this endeavour, I can pledge the full and loyal support of my country.
